Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  the first recitation of “analysis” in line 3 should be deleted.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11-15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, in lines 7-10 recites “wherein the method comprises extracting proteins from the menstrual fluid and examining concentrations of the extracted proteins to determine the presence, absence, or level of the one or more disease or health related biomarker proteins.” The claim is unclear for various reasons explained below.

Also, it is unclear how the limitations in the wherein clause in lines 7-10 of claim 1 (i.e., the steps of extracting and examining) relate to subsection (a) and (b). For example, does “obtaining a sample” in subsection (a), in line 2, comprise “extracting” recited in line 7, or the separate steps? Does “measuring” in subsection (b), in line 8 comprise “examining the concentrations of the extracted protein to determine the presence….of the…biomarkers proteins.”
Also, does claim 1, lines 7-10 mean that there is a step of extracting the proteins and then a separate step which is examining to determine “the presence, absence or level of the one or more disease or health related biomarker proteins”? For example, does claim 1 encompass extracting proteins by removing proteins in general (such as extracting using polar/nonpolar solvents, or separating serum from whole blood, or binding to isolate proteins in general, including non-target proteins), and then a separate step of binding (i.e., to examine and determine) target proteins? If so, examiner notes that the specification should have support for this separate step of extracting. Or does “extracting proteins…..and examining concentrations of the extracted proteins to determine the presence, absence, or level of the…biomarker proteins” simply mean removing and detecting the presence, absence or level of the biomarker proteins? Examiner notes however that “extracting proteins…and examining concentrations of the extracted proteins” seem to imply that extracting proteins retain the proteins as well as fluid. Examiner also notes that “examining concentrations of the extracted proteins” can also mean examining the amount of proteins in the volume, but it does not appear that Applicant intends this. Examiner notes that this vagueness can be clarified for example by simply removing the term “concentrations of”.

	Claims 3, 4, 6, 7, 8, 9, 11, 12, 13, 15 and 19 also recite “extract”, “extracted” and “extracting”, as unclear for similar reasons as stated above, especially since there is no disclosure or what those terms mean, nor are those terms used in the specification. Clarification is requested. 
Claim 11 depends from claim 1, which recites in lines 7-10 of claim 1, extracting proteins from the menstrual fluid and examining concentrations of the extracted protein to determine the presence, absence, or level of the one or more disease or health related biomarker proteins. Claim 11 also recites in lines 1-4, “wherein the method further comprises extracting proteins from the menstrual fluid and examining post translational modifications and concentrations of the extracted protein for the Follistatin and Activin A biomarkers. Thus, there are extracted proteins in the steps recited in claim 1, lines 7-10 (from which claim 11 depends) as well as in the steps recited in claim 11, lines 1-4. It is unclear if there is just one extraction step, and thus one set of extracted proteins, or if there is only one extraction step and one set of extracted proteins. In other words, does the extraction step extract proteins in general, including proteins other than the biomarker proteins, or does the extract step extract only the biomarker proteins? Again, the claim would be clear if “extraction” is not recited, or is otherwise clarified as to what Applicant means by extraction (an example, would be helpful).	
	Likewise, as to claim 15, it is recited “wherein the method further comprises extracting proteins from the menstrual fluid and examining the concentration of the extracted protein for biomarker proteins Follistatin and Activin A.” It is unclear as to what Applicant means in this claim for the same reasons mentioned above. It is unclear what Applicant means by “extracted”. Does “concentrations of the extracted protein” include proteins in general that were extracted, including proteins other than 

	Claim 1, line 5 recites “repeating the sampling of subsequent menstrual fluid samples”. It is unclear as to what this means. There is no recitation of a first sampling. Line 2 recites “obtaining a first sample”. Does line 5 mean –obtaining a subsequent sample--? ((This language would be more clear.) 

	Claim 13, lines 1 and 2 recite “short-term” or “long-term”. The terms “short” and “long” are relative terms and thus it is not clear what is considered “short” or “long”.
	
	The remaining claims are rejected since they depend from claim 1 or 13, which are rejected for the reasons set forth above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not post translational modifications of any extracted protein, nor of specifically for Follistatin and Activin A biomarkers.


Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method as it relates measuring one or more biomarkers, especially those disclosed in the specification, does not reasonably provide enablement for the method including extracting proteins from the menstrual fluid and examining post translational modifications and concentrations of the extracted protein.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the quantity of experimentation necessary, (7) the relative skill of those in the art, and (8) the breadth of the claims.
The nature of the invention – the invention is directed toward a method for evaluating one or more disease- or health-related biomarkers comprising, among other things, obtaining a first sample of the female subject’s menstrual fluid, and extracting proteins from the menstrual fluid and examining post translational modifications and concentrations of the extracted protein.
The predictability or lack thereof of in the art – it is not predictable that measuring a biomarker and post translational modifications and concentrations of a protein, such as from menstrual fluid, will allow for evaluation of a disease or health-related condition, and it is not predictable as to what disease or what health-related condition this method would indicate.
The presence or absence of working examples – there is no working example, in the specification, or in light of known prior art, of measuring post translational modifications of a protein and concentrations of the protein that will allow for evaluation of a disease or health-related condition. There is a lack of disclosure of Applicants’ own specification as to examining post translational modifications and concentrations of the extracted protein from menstrual fluid, at all in general, nor with respect to any specific protein, nor in addition to another biomarker, nor for the purpose of evaluating disease or health-related biomarkers, nor what particular disease or health-related condition. Thus, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with the rejected claims.
The quantity of experimentation necessary – it would be undue experimentation for a skilled artisan to make and use the inventions as claimed since there is no guidance as to examining post translational modifications and concentrations of an extracted protein from menstrual fluid. There is no guidance on what proteins to examine for post-translation modification, what type of post-translational modification, nor what particular disease or health-related condition this method can evaluate.
The relative skill of those in the art – the level of skill in the art is high.
The breadth of the claims –the claims recite obtaining and measuring one or more biomarkers from menstrual fluid, comprising extracting and examining proteins from menstrual fluid and examining post translational modifications and concentrations of the extracted protein.
In summary, there is a lack of disclosure in Applicants’ own specification as to examining post translational modifications and concentrations of the extracted protein from menstrual fluid, at all, nor 



Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 does not disclose in the original disclosure any biomarker or method relating to the early detection of cervical cancer. Paragraph 0095 mentions early detection of cervical cancer, but there is no indication as to what biomarker can be used for early detection of ovarian cancer. Thus claim 12 fails to comply with the written description requirement.

 
Claim 12 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the method as it relates to evaluating one or more biomarkers, especially those disclosed in the specification,  does not reasonably provide enablement for evaluating proteins or biomarkers for the early detection of cervical cancer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.

The nature of the invention – the invention is directed toward a method for evaluating one or more disease- or health-related biomarkers, “further comprising extracting proteins from the menstrual fluid and examining the concentrations of the extracted protein for the biomarkers for the early detection of ovarian cancer.” 
The predictability or lack thereof of in the art – it is not predictable that measuring any biomarker or protein (such as biomarker or protein from menstrual fluid, or in particular Follistatin and Activin A), will allow for early detection of ovarian cancer. 
The presence or absence of working examples – there is no working example, in the specification, or in light of known prior art, of measuring a biomarker or protein for the early detection of ovarian cancer. Examiner notes that Follistatin and Activin A are disclosed in the specification as they relate to ovarian cancer, but that is not necessarily early detection of ovarian cancer (assuming that “early” is defined and understood.)
The quantity of experimentation necessary – it would be undue experimentation for a skilled artisan to make and use the inventions as claimed since there is no guidance as to what biomarkers or proteins can be used for early detection of ovarian cancer.
The relative skill of those in the art – the level of skill in the art is high since biochemistry and the study of diseases is highly complex.
The breadth of the claims –the claims recite examining the concentration of extracted protein for the biomarkers for the early detection of ovarian cancer.
In summary, there is a lack of disclosure in Applicants’ own specification as to what protein(s) indicate early detection of cervical cancer. Thus, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with the rejected claims.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8, 9 and 13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Micallef et al. (US 2013/0252245 A1; cited by Applicants).
With respect to claim 1, MICALLEF discloses a method for evaluating one or more disease- or health-related biomarkers in a female subject, comprising: (a) obtaining a sample of the female subject's menstrual fluid using a menstrual pad; (b) measuring the presence, absence, or level of one or more disease- or health-related biomarkers in the sample; and (c) repeating the sampling of subsequent menstrual fluid samples and measuring the presence, absence, or level of the one or more disease- or 
More specifically, regarding claims 1, 3 and 13, the sample may be a menstrual blood (para. 113-114). Paragraph 26 also implies that the invention provides the benefit of a non-invasive detection. MICALLEF also discloses detection of multiple markers (e.g. biomarker of cell death and a biomarker of inflammation), at 2 different phases of the menstrual cycle (para. 104). In a preferred embodiment a circulating marker of inflammation is measured in two samples taken during the menses and during the luteal phase of the menstrual cycle, and the difference in marker levels between the two samples is taken as an indication of the presence of endometriosis in the patient (para. 102). Repeating the detection and evaluation to monitor a medical condition is disclosed (para. 115). A higher or lower level of a marker associated with the presence of a gynaecological growth can be detected, and samples on 2 occasions can be tested to assess any change in the amount or nature of the biomarker that is useful as an indicator of the sate of gynaecological growth, such as onset or progression or amelioration or remission of growth (paras. 83 and 85). Biosensors are utilized to detect one or more biomarkers (para. 0136-143). MICALLEF also discloses that monitoring the biomarkers provide the means to indicate therapeutic response, failure to respond, unfavorable side-effect profile, degree of medication compliance and achievement of adequate serum drug levels. The biomarkers may be used to provide warning of adverse drug response. Biomarkers are useful in development of personalized therapies (i.e. improved health care), as assessment of response can be used to fine-tune dosage, minimize the number of prescribed medications, reduce the delay in attaining effective therapy and avoid adverse drug reactions. Thus by monitoring a biomarker of the invention, patient care can be tailored precisely to match the needs determined by the disorder and the pharmacogenomic profile of the patient, the biomarker can thus be used to titrate the optimal dose, predict a positive therapeutic response and identify those patients at high risk of severe side effects (para [145]). Furthermore, diagnostic biomarker measuring levels or concentration of the following proteins for detection of endometriosis: CA-125 [cancer antigen 125], C-Reactive Protein and interleukin (paras. 0064, 0072 and 0073).  
Also, regarding claim 13, Micallef discloses measuring levels or concentration of the CA-125 proteins for detection of endometriosis (paras. 0064, 0072 and 0073).  Examiner notes that CA-125 inherently provides baseline or trend health information related to the detection of ovarian cancer, as evidenced by Scholler, which teaches that CA-125 in blood is elevated in ovarian cancer (col. 28, lines 52-58.)
With respect to claim 3, paragraphs 0077 and 0079 of Micallef teaches determining whether the amount or nature of said biomarker varies during the menstrual cycle, such that the variation of said biomarker indicates the diagnosis of endometriosis. Examiner notes that it is understood from the disclosure that a diagnosis entails informing the patient to make health decisions based on the measured amount or concentration.
With respect to claim 4, see paragraph 85 of Micallef.
With respect to claim 8, Micallef teaches that identification and/or quantification of one or more biomarkers of the invention can be performed on bench-top instruments, or can be incorporated onto disposable, diagnostic or monitoring platforms that can be used in a non-laboratory environment, e.g. in the physician's office or at the patient's bedside. Suitable biosensors for performing methods of the invention include "credit" cards (equivalent to Applicants’ instantly recited disposable cartridge) with optical or acoustic readers (para [143]). Biosensors for detection of one or more biomarkers of the invention combine biomolecular recognition with appropriate means to convert detection of the 
As to claim 9, Micallef discloses measuring CA-125 [cancer antigen 125] (see para. 0064).
Regarding claim 13, examiner notes that the amount of CA-125 measured is inherently information that provides baseline health information related to the detection of ovarian cancer, even if Micallef does not disclose this inherent property. [Levels of CA-125 are related to ovarian cancer (Applicant’s specification para. 044)]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Micallef et al. (US 2013/0252245 A1), in view of Kao (US 20050215924).
Micallef, discussed above, is silent as to how the menstrual sample is taken. However, given that Micallef discloses that the sample may be a menstrual blood (para. 113-114), it would have been 
Moreover Kao discloses “a noninvasive collection device for collecting bio-specimens of female, which comprises an absorbing layer and a supporting layer, wherein the absorbing layer is used for collecting bio-specimens, such as secretions, cells, and tissues from the genital regions.  The supporting layer is used to fix the mentioned noninvasive collection device onto a substrate, such as: sanitary napkin.  Furthermore, the noninvasive collection device can be employed in menstrual cycle or in ordinary days.  Moreover, the used collection device can be stored in containers for transportation, gene extraction, and subsequent analysis.” Abstract.
Examiner notes that extraction of the menstrual fluid from the collection device is understood or obvious to one skilled in the art in order to perform on a biosensor an analysis on the menstrual fluid that is collected.
It would have been obvious to one skilled in the art to utilize the collection device disclosed by Kao for collection of menstrual fluid in the Micallef invention since Kao teaches that it can be used to fix onto a sanitary napkin as a noninvasive collection device for subsequent analysis.
With respect to claim 6, Micallef discloses the time elapsed between taking samples from a subject undergoing detection or monitoring may be the menstrual cycle length of the subject or any multiple thereof. For subjects with a typical 4 week (28 day) cycle length this may be any one of 4, 8, 12, 16, 20, 24, 28, 32, 36, 40, 44, 48, 52 weeks or more. It will be appreciated by those skilled in the art that measurement during menses can also be effected by taking samples during subject menstruation or bleeding and that this may be the best method for patients with endometriosis who may have irregular menstrual cycles. Samples may be taken prior to and/or during and/or following endometriosis therapy. Samples can be taken at intervals over the remaining life, or a part thereof, of a subject (para [122]).
. 


Claims 7, 14, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Micallef et al. (US 2013/0252245 A1), in view of Miller (US 20130331666).
Micallef, discussed above, is silent as to how the menstrual sample is taken. 
Specifically, regarding claim 7, Micalleff is silent as to the female subject’s menstrual fluid being obtained using a device comprising a disposable cartridge, configured to be insertable into a wireless enabled device to extract proteins of interest from the sample of menstrual fluid. Examiner notes that the claim does not specify that the menstrual fluid is obtained directly from the subject. The claim also does not positively recite a wireless enabled device, but rather only that the menstrual fluid is obtained using a device comprising a disposable cartridge configured to be insertable [i.e., structurally capable of being inserted] into a wireless enabled device to extract proteins of interest from the sample of menstrual fluid. 
However, given that Micallef discloses that the sample may be a menstrual blood (para. 113-114), it would have been predictable and therefore obvious that the menstrual blood can be taken by a device, as may be desirable to facilitate providing the menstrual blood sample. Regarding the limitations of the device, or cartridge, as recited in claim 7, Miller discloses such a cartridge. More specifically, Miller discloses the following.
 “…[A] feminine hygiene product is provided with an integrated analyte sensor.  This product can be worn by a user in the same manner as a conventional feminine hygiene product.  The analyte sensor may include one or more of a sample collection matrix, a receptacle, a detection matrix, and a display.  In some embodiments, menstrual fluid flowing into/onto the hygiene product enters the sample collection matrix, where cells and other particles are retained.  The remaining liquid fraction flows into the receptacle.  In some examples, cells (e.g., bacteria, yeast) may pass through the sample collection matrix in the liquid fraction and may be detected by the analyte sensor as whole organisms, as discussed in further detail below”. Paragraph 0023 (emphasis added). 
“In some embodiments, an integrated analyte sensor may have a "sandwich" type assay format.  In this format, a first detection reagent binds to target analytes in the liquid fraction, which flows from the sample collection matrix/receptacle into the detection matrix.  Target analyte-first detection reagent complexes are optionally immobilized on the detection matrix by a second detection reagent (e.g., a capture reagent).  An indicator bound to or associated with the first or second detection reagent provides a visible signal indicating the result of the assay, which may be viewed during use and/or as the product is being discarded.  This format may be used, for example, to detect analytes with one or more antigenic sites, such as for example proteins and polysaccharides, and may be particularly effective with analytes having multiple antigenic sites, such as for example bacteria and viruses.” Paragraph 0024 emphasis added).
“…[A] display may be coupled to the analyte sensor.  The display may be configured to provide a view of a visible indication of analyte detection.  Coupling the display to the analyte sensor may include reversibly coupling those components to allow the display to be removed after the assay.  Alternatively, coupling the display to the analyte sensor may include providing a permanent coupling at one location, such as coupling the display to the detection matrix, and providing a reversible coupling at another location, such as between the detection matrix and the receptacle.  In some embodiments, a detection matrix or display may include one or more electronic components and/or be endowed with operating logic configured to operate the analyte sensor, a microprocessor, a transceiver, and/or other components. Paragraph 0141 (emphasis added).
any two components so associated may also be viewed as being "operably connected", or "operably coupled", to each other to achieve the desired functionality, and any two components capable of being so associated may also be viewed as being "operably couplable", to each other to achieve the desired functionality.  Specific examples of operably couplable include but are not limited to physically mateable and/or physically interacting components and/or wirelessly interactable and/or wirelessly interacting components and/or logically interacting and/or logically interactable components.” Paragraph 0143 (emphasis added).
 It would have been obvious to one skilled in the art to utilize the device disclosed by Miller for collection of menstrual fluid in the Micallef invention since Miller teaches that it can be used to collect menstrual fluid for detection of target. Examiner notes that Miller teaches that there may be a reversible coupling between the detection matrix and the receptacle (and a permanent coupling between the detection matrix and display, wherein the detection matrix or display may include electornic components and be endowed with operating logic to operate the analyte sensor, a microprocessor, a transceiver, and other components) (para. 0141), and that components may be wirelelessly interactable (para. 0143).

As to claims 18 and 20, a database for the storage and analysis of the subject’s biomarker information is suggested by Miller in the disclosure of use of a microprocessor (para. 0141).

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments have been fully considered but are not persuasive for the amended claims. 
Applicant asserts that Micallef is directed to the detection of a gynecological growth which is used to diagnose endometriosis (para. 57). Applicant argues that Micallef (para. 57) teaches away from the present invention by focusing on the existence of gynecological growth for endometriosis and  distinguishing the Micallef reference from the detection of biomarker proteins from the menstrual fluid for the detection of other disease states. 

Applicant also states that the biomarkers are used to determine a multitude of diseases in a female using menstrual fluid for the collection and identification of the biomarkers of interest. Applicant asserts that throughout Applicant’s work in this area, it has been discovered that menstrual blood includes a very high number of modified proteins and the results are not interchangeable with blood samples from a patient. Applicant argues that Examiner has improperly expanded the interpretation of the Micallef reference beyond the actual disclosure.
Examiner does not find these arguments persuasive since Applicant’s claims are not distinguished over the cited references for the reasons stated above and Applicant has not explained how Examiner has improperly expanded the interpretation of the Micallef reference beyond the actual disclosure.
Applicant also notes that Examiner acknowledges that the Micallef reference fails to explain how the menstrual sample is obtained. Applicant assert that the deficiencies of Micallef are not overcome by the disclosure of Kao reference, and that there is nothing in the Micallef reference to suggest the combination created by the Examiner.
This argument is not persuasive. While Micallef is silent as to how the menstrual sample is taken, Micallef does disclose that the sample may be a menstrual blood (para. 113-114), and Examiner finds that it would have been predictable and therefore obvious that the menstrual blood can be taken by a device, as may be desirable to facilitate providing the menstrual blood sample. Moreover Kao discloses such a device, i.e., a supporting layer fixed onto a substrate such as a sanitary napkin that can be used for collecting secretions from the genital regions, and which can be employed in the menstrual cycle (see abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120094850 (Paragraph 0029 disclose detection of MiRNA as markers for menstrual blood to differentiate from peripheral blood sample. Paragraph 0030 discloses that as the menstrual blood markers also show a differential expression pattern in peripheral blood compared to menstrual blood, they can also be used in order to distinguish peripheral blood from menstrual blood samples.) 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN Y LAM whose telephone number is (571)272-0822.  The examiner can normally be reached on Mon-Thurs 11-9:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ANN Y LAM/Primary Examiner, Art Unit 1641